SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 Magnum Hunter Resources Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Notes: December 28, 2012 Dear Common and Preferred Stockholders: ****IMPORTANT ALERT**** One of the proposals being submitted to stockholders atour joint annual and special meeting on January 17, 2013 is a proposal to increase Magnum Hunter’s authorized preferred stock to 15,000,000 shares.To address any possible stockholder concerns, and to clarify the intentions of the Board of Directors in recommending such proposal, on December 28, 2012 the Board of Directors adopted a resolution that, without the approval of Magnum Hunter’s stockholders, the Board will not permit Magnum Hunter to issue or use the preferred stock in any transaction that has as a primary purpose(i)the prevention of a hostile takeover or unsolicited change of control with respect to Magnum Hunter or (ii)the implementation of a stockholders’ rights plan. Your Board of Directors believes that this change is consistent with its commitment to corporate governance best practices. Time is Short – Please Vote Today The important Annual and Special Meeting of Stockholders of Magnum Hunter is scheduled for January 17, 2013. Your Board of Directors recommends that stockholders vote “FOR” the proposal to amend Magnum Hunter’s Certificate of Incorporation to increase the authorized shares of Magnum Hunter Preferred Stock to 15,000,000. Your Board of Directors believes it is desirable to increase the number of authorized shares of preferred stock in order to provide it with adequate flexibility in corporate planning and strategies for the future growth of Magnum Hunter. · The availability of additional authorized shares of preferred stock could be used for a number of purposes, including corporate financings, public or private offerings of preferred stock, future acquisitions, stock dividends, stock splits, and strategic relationships with corporate partners. · The availability of additional authorized shares of preferred stock is particularly important in the event that the Board of Directors needs to undertake any of the foregoing actions on an expedited basis and thus to avoid the time and expense of seeking stockholder approval in connection with such an issuance of preferred stock. Time is short and your vote is extremely important. Please VOTE TODAY by telephone or the Internet, or by signing, dating and returning the enclosed proxy card in the envelope provided. If you have any questions or need assistance in voting, please call our proxy solicitor, D.F. King & Co., Inc., at (800) 967-7635 (toll-free). Thank you for your continued support. Very truly yours, /s/ Gary C. Evans Gary C. Evans Chairman of the Board andChief Executive Officer 3 Easy Ways To Vote Please help Magnum Hunter avoid the expense of further solicitation by voting today. You may use one of the following simple methods to vote your shares: 1.
